Citation Nr: 1130370	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Entitlement to an evaluation in excess of 10 percent for a left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability prior to July 26, 2007, and in excess of 20 percent as of July 26, 2007, and in excess of 10 percent as of March 17, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1977, from June 1977 to July 1981, and from March 1989 to May 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which continued the Veteran's bilateral knee evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5260 based on limitation of flexion.  The Detroit, Michigan RO maintains jurisdiction over the claim.

During the pendency of the appeal, in a June 2009 rating decision, the RO determined that Diagnostic Code 5261 (limitation of extension) was applicable to the Veteran's right knee disability.  The RO assigned an increased evaluation of 20 percent for the right knee effective July 26, 2007, and a 10 percent effective March 17, 2009 based on limitation of extension.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in February 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a new VA examination.  The Veteran was afforded a VA examination in March 2009 for his bilateral knee disabilities.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).



FINDINGS OF FACT

1.	During the pendency of the appeal, the Veteran's left knee disability was manifested by some limitation of flexion with pain; from August 22, 2005 to November 15, 2006 the Veteran's left knee extension was limited to 5 degrees; as of November 16, 2006, his left knee extension was limited 10 degrees; there is no evidence of ankylosis or impairment to the left tibia or fibula.

2.	During the pendency of the appeal, the Veteran's right knee disability was manifested by some limitation of motion of flexion and constant pain; from August 22, 2005 to July 25, 2007 the Veteran's right knee extension was limited to 10 degrees; from July 26, 2007 to March 16, 2009 the Veteran's right knee extension was not limited to 20 degrees or more; as of March 17, 2009 the Veteran's right knee extension is limited to 10 degrees; there is no evidence of ankylosis or impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent for limitation of flexion of the left knee have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.	The criteria for a separate rating of 10 percent, but no higher, for limitation of extension of the left knee have been met as of November 16, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

3.  The criteria for a rating in excess of 10 percent for limitation of flexion of the right knee have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).
4.	The criteria for a separate rating based on limitation of extension of the right knee of no more than 10 percent have been met from August 22, 2005 to July 25, 2007; the criteria for a rating in excess of 20 percent for limitation of extension of the right knee have not been met from July 26, 2007 to March 16, 2009; the criteria for a rating in excess of 10 percent for limitation of extension of the right knee have not been met as of March 17, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in August 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in September 2006 and March 2009 for his bilateral knee claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In this case, the Veteran was originally assigned separate 10 percent evaluations for each knee under Diagnostic Code 5260 based on limitation of flexion and constant pain as of June 1, 2002.  In a June 2009 rating decision, the RO increased the Veteran's evaluation for his right knee disability to 20 percent from July 26, 2007 to March 16, 2009, and 10 percent as of March 17, 2009, under Diagnostic Code 5261 (limitation of extension).  See June 2009 rating decision.

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In particular, 38 C.F.R. § 4.59 states that painful motion with joint or periarticular pathology is entitled to at least the minimum compensable rating for the joint.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  See id., Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the metacarpal joints are considered groups of minor joints, ratable on a parity with major joints.

The Board notes that in his March 2009 VA examination the examiner reported that the Veteran had bilateral osteoarthritis.  As such, there is evidence of arthritis of the right knee due to a service-connected disability.  

However, as discussed in detail below, the Veteran is entitled to separate ratings of each knee for limitation of flexion and limitation of extension. 

Limitation of flexion of the bilateral knees

The Veteran was originally assigned a 10 evaluation, effective June 1, 2002 for limitation of flexion of each knee under 38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5260.  The RO assigned this rating based on the diagnosis of arthritis accompanied by some limitation of flexion with pain.

The normal range of knee motion is 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  A 10 percent evaluation is awarded when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

The Veteran has also provided private treatment records which describe his limitation of flexion of each knee.  The Veteran was seen on August 22, 2005 by his private physician.  This private treatment record noted the Veteran's right knee flexion was limited to 110 degrees and his left knee flexion was limited to 115 degrees.  These were the same findings on November 18, 2005 and March 27, 2006 when the Veteran was seen by his private physician.  In a November 16, 2006 private treatment record the Veteran had limitation of flexion of the left knee to 100 degrees.  

At his September 2006 VA examination the Veteran had right knee flexion limited to 90 degrees, with pain beginning at 70 degrees.  The Veteran had left knee flexion to 110 degrees with pain beginning at 90 degrees.

On January 4, 2007 a private treatment record indicated the Veteran had right knee flexion limited to 105 degrees and left knee flexion limited to 115 degrees.  A July 26, 2007 private treatment record indicated right knee flexion limited to 100 degrees.  Finally, a September 13, 2007 private treatment record listed right and left knee flexion limited to 100 degrees.

At his most recent March 2009 VA examination the examiner noted the Veteran had flexion in the right knee limited to 90 degrees and limited in the left knee to 110 degrees.  Pain was noted with full flexion of the right knee.

Although the Veteran does not meet the numerical range of motion requirements for a compensable rating for either knee under 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5260, when taking pain into account, the Board will concede that he is deserving of a 10 percent rating during the pendency of the appeal based on radiographic evidence of arthritis with some limitation of flexion with pain.   

Limitation of extension of the bilateral knees

Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.
As the Veteran has evidence of limitation of extension and limitation of flexion of both knees, he is entitled to a separate rating for each knee based on each limitation of function.  Id.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261

The normal range of motion of the knee for extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Left Knee

The Board notes in an August 22, 2005 private treatment record the Veteran's left knee extension was limited to 5 degrees.  In follow up private treatment records from November 18, 2005 and March 22, 2006 the Veteran's left knee extension was again recorded as limited to 5 degrees.

At the Veteran's September 2006 VA examination the examiner noted full extension of the left knee.  However, in a November 16, 2006 private treatment record the Veteran had limitation of extension of the left knee to 10 degrees.  The Veteran's left knee extension was reported as limited to 10 degrees in a January 4, 2007 private treatment record as well as a September 13, 2007 private treatment record.  

At the Veteran's most recent VA examination in March 2009 the examiner noted the Veteran had extension limited to 10 degrees bilaterally.  

As noted above, extension limited to 5 degrees warrants a 0 percent rating, and limitation of extension to 10 degrees warrants a 10 percent evaluation under Diagnostic Code 5261.  The first evidence that the Veteran suffered from limitation of extension comes from an August 22, 2005 private treatment record where extension was limited to 5 degrees, a noncompensable evaluation.  It was not until a November 16, 2006 private treatment record that it was noted the Veteran's extension was limited to 10 degrees, which warrants a 10 percent evaluation.

However, the Board notes at no time has the Veteran's limitation of extension been limited to 15 degrees or higher, which would warrant an even higher rating.  As such, the Veteran is entitled to a 10 percent evaluation for limitation of extension of the left knee, effective November 16, 2006.  The Board notes the Veteran is already in receipt of a 10 percent evaluation for limitation of flexion of the left knee.  However, as noted above, this original rating was assigned due to pain and some limitation of motion of flexion.  The limitation of extension rating is being assigned due to decreased range of motion findings in a November 16, 2006 private treatment record.

Right Knee

From August 22, 2005 to July 25, 2007

As noted above, the Veteran provided various private treatment records which recorded his range of motion.  In an August 22, 2005 private treatment record his right knee extension was limited to 10 degrees.  This was the same finding in November 18, 2005, March 27, 2006, and January 4, 2007 private treatment records.  

At the Veteran's September 2006 VA examination the examiner noted full extension of the right knee.  

On August 22, 2005 he became entitled to a separate evaluation for limitation of extension of the right knee as 10 percent disabling given the range of motion findings taken that day on examination.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a 10 percent evaluation is warranted where there is extension limited to 10 degrees.  Although the September 2006 VA examiner found full extension, the prior private treatment records noted extension limited to 10 degrees.  Also, a January 4, 2007 private treatment record recorded extension of the right knee limited to 10 degrees, which warrants a 10 percent evaluation.  However, prior to July 26, 2007 there is no evidence the Veteran's right knee extension was limited to 15 degrees or greater, which would have warranted a higher evaluation.

As such, entitlement to an evaluation in excess of 10 percent, from August 22, 2005 to July 25, 2007, for limitation of extension of the right knee is denied.  Again, the Board notes the Veteran was also assigned a 10 percent evaluation for limitation of flexion of the right knee.  However, as noted above, this original rating was assigned due to pain and some limitation of motion of flexion.  The limitation of extension rating is being assigned due to decreased range of motion findings in an August 22, 2005 private treatment record.



From July 26, 2007 to March 16, 2009

In a July 26, 2007 private treatment record the Veteran's right knee extension was limited to 15 degrees.  See also September 2007 private treatment record.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 the Veteran is entitled to a 20 percent evaluation where extension is limited to 15 degrees.  As there is competent evidence as of July 26, 2007 that the Veteran's right knee extension was limited to 15 degrees, a 20 percent evaluation is appropriate.

However, there is no evidence that at any time the Veteran's right knee extension was limited to 20 degrees or more, which would warrant a higher rating based on limitation of motion.  As discussed below, the objective findings of the Veteran's right knee extension changed at his March 17, 2009 VA examination.

As such, entitlement to an evaluation in excess of 20 percent, from July 26, 2007 to March 16, 2009, for limitation of extension of the right knee is denied.  The limitation of extension rating is being assigned due to decreased range of motion findings in a July 26, 2007 private treatment record.

As of March 17, 2009

At the Veteran's most recent VA examination in March 2009 the examiner noted the Veteran had extension limited to 10 degrees bilaterally.  As noted above, limitation of extension to 10 degrees warrants a 10 percent evaluation under Diagnostic Code 5261.  

There is no evidence as of March 17, 2009 that the Veteran had limitation of extension to 15 degrees or more, which would warrant a higher rating.  Furthermore, as discussed above, the Veteran's rating under Diagnostic Code 5260 takes into account the pain that he suffers from his right knee disability.  

As the most recent medical examination of record, the March 17, 2009 VA examination indicated limitation of flexion to 10 degrees, entitlement to an evaluation in excess of 10 percent, as of March 17, 2009, for limitation of extension of the right knee is denied.  

Additional Considerations

The Board has considered the applicability of additional diagnostic codes for the Veteran's bilateral knee disabilities.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board notes that although the Veteran complains of pain, stiffness, and occasional swelling in the bilateral knees, there is no evidence of instability or subluxation of either knee.  To the contrary, the September 2006 VA examiner found normal stability bilaterally and the March 2009 VA examiner found that the Veteran did not suffer from ligamentous instability.  As such, Diagnostic Code 5257 does not apply.  

The Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  There is also no evidence of genu recurvatum and as such, Diagnostic Code 5263 is not applicable.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his bilateral knee disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to his bilateral knee disabilities.  The Board acknowledges the Veteran's statements that he had to quit his most recent job due to his bilateral knee disabilities.  See March 2009 VA examination.  The Board also acknowledges the June 2005 letter stating the Veteran could not be employed at the United States Postal Service due to his inability to kneel or squat with a stand/sit option or lift more than 25 pounds.  However, the March 2009 examiner noted the Veteran could perform at least sedentary work, but his ability to climb stairs would be limited and he would be unable to kneel, crawl, or squat on a frequent or continuous basis.

The Veteran has indicated that his bilateral knee disabilities cause pain, stiffness, swelling, and the inability to bend at the knees or crawl.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for limitation of flexion of the left knee is denied.

Entitlement to a separate evaluation of no more than 10 percent for limitation of extension of the left knee is granted, effective November 16, 2006, subject to laws and regulations governing the payment of monetary benefits.

Entitlement to a separate evaluation of 10 percent, but no higher, for limitation of flexion of the right knee is granted subject to laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation of 10 percent but no higher, for limitation of extension of the right knee effective August 22, 2005, to July 25, 2007, is granted subject to laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for limitation of extension of the right knee from July 26, 2007 to March 16, 2009 is denied.

Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee from as of March 17, 2009 is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


